         Case 3:20-cr-00242-JO        Document 12       Filed 09/15/20     Page 1 of 1




Bryan Francesconi, OSB # 063285
Assistant Federal Public Defender
Email: bryan_francesconi@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00242-JO

                                   Plaintiff,       UNOPPOSED FIRST MOTION TO
                                                    CONTINUE TRIAL DATE
                     v.

ZACHARY ROY DUFFLY,

                                 Defendant.


       Defendant Zachary Roy Duffly, through his attorney, Bryan Francesconi, moves this Court

to continue the trial in the above-entitled case, which is presently scheduled for September 22,

2020, for a period of approximately 120 days, to January 22, 2020, or a date thereafter convenient

to the Court. This motion is based on the reasons set forth in the attached declaration of counsel

and is unopposed by Assistant United States Attorney Parakram Singh.

       Mr. Duffly understands that this motion will result in excludable delay under the provisions

of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

       Respectfully submitted this 15th day of September 2020.


                                              /s/ Bryan Francesconi
                                              Bryan Francesconi
                                              Assistant Federal Public Defender
